Title: From John Adams to Thomas Jefferson, 15 September 1785
From: Adams, John
To: Jefferson, Thomas


          
            Dear Sir
            Grosvenor Square Septr. 15. 1785
          
          I have received your Letter of the fourth instant by Colonel Franks, with a Project of a Letter to the Emperor of Morocco, and Several other Papers.
          I have had this Letter, fairly copied, with very few and very inconsiderable Alterations and have Signed it. I have left room enough, at the Beginning, for you to insert, or leave Mr Barclay to insert, the Emperors Titles and Address, which may be done, with the most certainty in Morocco.
          By the Treaty We have with Holland, the States General have agreed, upon Requisition, to second our negotiations in the most favourable manner, by means of their Consuls. I would have prepared a Memorial and Requisition to that Purpose and have sent it to the Hague. But such a Memorial would publish to all the World Mr Barclays Mission.— I Shall wait for your Advice, and if you think proper, I will Still Send a Memorial: But I am inclined to think We had better wait till We receive from Mr Barclay in Morocco Some Account of his Prospects.
          The best Argument Mr Barclay can use, to obtain Treaties upon moderate Terms, is that We have absolutely as yet no Ships in the Mediterranean Sea, and Shall have none untill Treaties are made. That our Seamen will not go there, untill Treaties are made. That therefore the Algerines will have no Chance of taking any American Vessells, any where but in the Atlantic. and there they can expect to take but very few, at a vast Expence of Corsairs, and exposed to our Privateers and Frigates.
          Treaties of Peace are very unpopular, with the People of Algiers. They Say it is taking from them all the Opportunities of making Profits by Prizes for the sake of inriching the Dey by Presents. The Probability then that our Trade would be more beneficial to the People, than the Few Prizes they would have a chance to make, by going at a vast Expence out of the mediterranean and Spreading themselves over the Ocean in quest of our ships, exposed to our Frigates and the Men of War of Portugal, &c would be the best Reason for the Dey to use with the People. The common Argument is the Bombardments and Depredations with which their Ennemies threaten them by their Fleets and Squadrons, which commonly accompany the Embassy. Mr Barclay will be very naked in this respect.
          With great Respect, your most obedient
          
            John Adams
          
        